Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 28, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-01113-CV

                      JUDSON LINNABARY, Appellant

                                        V.
    GREGORY A. WARD, DURADRIL, LLC AND RIGMINDER, INC.,
                         Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-77896

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 12, 2012. On February
20, 2013, appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Jamison and McCally.